Citation Nr: 1521527	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-33 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for hepatitis C.   

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister
ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1983.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the RO.

The Veteran and his sister testified at a February 2015 hearing before the undersigned.  A transcript of the hearing is associated with the file.

While the issues related to an acquired psychiatric disorder were characterized by the RO as a claim for service connection for PTSD, the Veteran's statements actually raise the broader issue of service connection for an acquired psychiatric disorder.  Thus, the issue has been recharacterized.

On April 6, 2015 the Board received a motion for an extension of time to submit evidence.  The Veteran requested 30 days.  While the Board did not rule on the motion, the time period requested by the Veteran has passed.  Thus, there is no prejudice in the Board moving forward.  

The issues of entitlement to service connection for hepatitis C and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In an April 2007 decision, the RO denied service connection for hepatitis C and the Veteran did not perfect an appeal.

2.  Evidence submitted since the RO's April 2007 decision which denied service connection for hepatitis C relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The April 2007 decision which denied service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).

2.  The criteria for reopening of the claim seeking service connection for hepatitis C are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim of service connection for hepatitis C in an April 2007 rating decision, finding that there was not objective evidence to show a worsening of the Veteran's preexisting hepatitis in order to establish service connection for aggravation.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).

The evidence received since the April 2007 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  For example, during the hearing the Veteran and his sister testified that he was treated for hepatitis B prior to service and not hepatitis C.  This new evidence addresses the reason for the previous denial.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    


ORDER

New and material evidence having been received the claim of entitlement to service connection for hepatitis C is reopened, to this extent only the appeal is granted.


REMAND

In regards to hepatitis C, the Veteran contends that he has hepatitis C as a result of a blood transfusion received in Korea.  As mentioned above, the RO previously found that there was not objective evidence to show a worsening of the Veteran's preexisting hepatitis in order to establish service connection for aggravation.  During the hearing, the Veteran stated that he reported jaundice/hepatitis on his entrance examination based on an incident that took place several years before entering service where he and his family were exposed to hepatitis B, not hepatitis C.  The Veteran and his sister asserted that the entire family was inoculated and that none of their symptoms actually continued from that point.  Thus, the Veteran argues that he did not have hepatitis C upon entering service.  The Board finds that a VA examination and opinion is needed to address the Veteran's contentions.   

In regards to acquired psychiatric disorders, the Veteran contends that his psychiatric disorders are directly related to his time in service or secondary to hepatitis C.  There has been no VA examination to determine the etiology of the Veteran's psychiatric disorders.  Thus, the Board finds that an examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VA examination to ascertain the nature and etiology of his hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims file.  The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.

Based on a review of the entire record and a history provided by the Veteran, the examiner should provide a response to each of the following:

A) Whether the Veteran's hepatitis C preexisted service.  The examiner should note his or her level of confidence in the opinion and state why. 

B) If the examiner finds that the Veteran's hepatitis C preexisted service, the examiner should then provide an opinion as to whether hepatitis C was permanently aggravated by service.  The examiner should note his or her level of confidence in the opinion and state why. 

C) If the examiner finds that the Veteran's hepatitis C did not preexist service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that hepatitis C had its clinical onset during service or is otherwise related to an event or incident in service.  The examiner is asked to specifically address the claimed blood transfusion in Korea, to include if there is any medical evidence in the file to support such an assertion.  

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder. 

For any psychiatric diagnosis other than PTSD the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the disorder had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service.

If PTSD is diagnosed, the examiner is asked to list all stressful events contributing to the diagnosis.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any current psychiatric disability (1) was caused by or (2) was aggravated by (permanently worsened beyond the normal progression) hepatitis C. 

A complete rationale for all opinions must be provided.

3.  Then, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


